UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2002 Commission File Number 33-83618 SELKIRK COGEN PARTNERS, L.P. (Exact name of Registrant (Guarantor) as specified in its charter) Delaware 51-0324332 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) SELKIRK COGEN FUNDING CORPORATION (Exact name of Registrant as specified in its charter) Delaware 51-0354675 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7600 Wisconsins Avenue (Mailing Address: 7500 Old Georgetown Road), Bethesda, Maryland 20814 (Address of principal executive offices, including zip code) (301)280-6800 (Registrant's telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12 (b) OR 12 (g) OF THE ACT: None Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X Indicate by check mark whether the registrant is an accelerated filer (as defined in Exchange Act Rule 12b-2). Yes No X As of March 28, 2003, there were 10 shares of common stock of Selkirk Cogen Funding Corporation, $1 par value outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None TABLE OF CONTENTS Page PART I Item 1. Business 1 Business Overview and Structure 1 The Facility and Certain Project Contracts 5 Fuel Management 10 Customers / Competition 12 Seasonality 13 Regulations and Environmental Matters 13 Employees 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 15 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 16 Item 6. Selected Financial Data 16 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 33 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 PART III Item 10. Directors and Executive Officers of the Funding Corporation and the Managing General Partner 34 Item 11. Executive and Board Compensation and Benefits 35 Item 12. Security Ownership of Certain Beneficial Owners and Management 36 Item 13. Certain Relationships and Related Transactions 37 Item 14. Controls and Procedures 37 PART IV Item 15. Financial Statements, Exhibits and Reports on Form 8-K 39 SIGNATURES AND CERTIFICATIONS 51 i PART I ITEM 1. BUSINESS Business Overview and Structure Selkirk Cogen Partners, L.P. (the "Partnership") is a Delaware limited partnership that owns a natural gas-fired cogeneration facility in the Town of Bethlehem, County of Albany, New York (together with associated materials, ancillary structures and related contractual and property interests, the "Facility"). The Partnership was formed in 1989, and its sole business is the ownership, operation and maintenance of the Facility. The Partnership has long-term contracts for the sale of electric capacity and energy produced by the Facility with Niagara Mohawk Power Corporation ("Niagara Mohawk") and Consolidated Edison Company of New York, Inc. ("Con Edison") and steam produced by the Facility with GE Plastics, a core business of General Electric Company ("General Electric"). The Partnership operates as a single business segment. Selkirk Cogen Funding Corporation (the "Funding Corporation"), a wholly owned subsidiary of the Partnership, was organized in April 1994 as a Delaware corporation to serve as a single-purpose financing subsidiary of the Partnership. All of the issued and outstanding capital stock of the Funding Corporation is owned by the Partnership. The Partnership and the Funding Corporation's principal executive offices are located at 7600 Wisconsin Avenue (Mailing Address: 7500 Old Georgetown Road), Bethesda, Maryland 20814. The telephone number is (301) 280-6800. The Partnership The managing general partner of the Partnership is JMC Selkirk, Inc. ("JMC Selkirk" or the "Managing General Partner"). The other general partner of the Partnership (together with JMC Selkirk, the "General Partners") is RCM Selkirk GP, Inc. ("RCM Selkirk GP"). The limited partners of the Partnership (the "Limited Partners," and together with the General Partners, the "Partners") are JMC Selkirk, PentaGen Investors, L.P. ("Investors"), Aquila Selkirk, Inc. ("Aquila Selkirk", formerly EI Selkirk, Inc.) and RCM Selkirk, LP, Inc. ("RCM Selkirk LP"). 1 The Managing General Partner is responsible for managing and controlling the business and affairs of the Partnership, subject to certain powers which are vested in the management committee of the Partnership (the "Management Committee") under the Partnership Agreement. Each General Partner has a voting representative on the Management Committee, which, subject to certain limited exceptions, acts by unanimity. Thus, the General Partners, and principally the Managing General Partner, exercise control over the Partnership. JMCS I Management, Inc. ("JMCS I Management"), an affiliate of the Managing General Partner, is acting as the project management firm (the "Project Management Firm") for the Partnership, and as such is responsible for the implementation and administration of the Partnership's business under the direction of the Managing General Partner. Upon the occurrence of certain events specified in the Partnership Agreement, RCM Selkirk GP may assume the powers and responsibilities of the Managing General Partner and of the Project Management Firm. Under the Partnership Agreement, each General Partner other than the Managing General Partner may convert its general partnership interest to that of a Limited Partner. JMC Selkirk is an indirect, wholly owned subsidiary of Beale Generating Company ("Beale") which is jointly owned by Cogentrix Eastern America, Inc. ("Cogentrix") and PG&E Generating Power Group, LLC ("PG&EGen Power"). Cogentrix is a subsidiary of Cogentrix Energy, Inc. PG&EGen Power is a direct, wholly owned subsidiary of PG&E Generating Company, LLC ("PG&EGen Company"), an indirect, wholly owned subsidiary of PG&E National Energy Group, Inc. ("NEG"). NEG is an indirect, wholly owned subsidiary of PG&E Corporation, the parent company of Pacific Gas and Electric Company (the "Utility"). JMCS I Management is a direct, wholly owned subsidiary of PG&E Generating Services, LLC, a direct, wholly owned subsidiary of PG&EGen Company, an indirect, wholly owned subsidiary of NEG. Investors is a Delaware limited partnership consisting of JMCS I Holdings, Inc., JMC Selkirk (each an affiliate of Beale), and FPP Selkirk LLC ("FPP Selkirk", formerly TPC Generating, Inc.). RCM Selkirk GP and RCM Selkirk LP are each affiliates of RCM Holdings, Inc. ("RCM"). Aquila Selkirk is a wholly owned subsidiary of Aquila East Coast Generation, Inc. ("Aquila ECG", formerly GPU International, Inc.) which is a wholly owned subsidiary of MEP Investments, LLC ("MEP"). MEP is an indirect wholly owned subsidiary of Aquila Merchant Services, Inc. ("Aquila", formerly Aquila, Inc.). The Funding Corporation The Funding Corporation was established for the sole purpose of issuing $165,000,000 of 8.65% First Mortgage Bonds Due 2007 (the "Old 2007 Bonds") and $227,000,000 of 8.98% First Mortgage Bonds Due 2012 (the "Old 2012 Bonds," and collectively with the Old 2007 Bonds, the "Old Bonds") and as agent acting on behalf of the Partnership pursuant to a Trust Indenture among Funding Corporation, the Partnership and Bankers Trust Company, as trustee (the "Indenture"). A portion of the proceeds from the sale of the Old Bonds was loaned to the Partnership in connection with the financing of its outstanding indebtedness and the remaining proceeds were loaned to the Partnership (the total amount of such extensions of credit, the "Partnership Loans"). In November 1994, the Funding Corporation and the Partnership offered to exchange (i) $165,000,000 of 8.65% First Mortgage Bonds Due 2007, Series A (the "New 2007 Bonds") for a like principal amount of Old 2007 Bonds, and (ii) $227,000,000 of 8.98% First Mortgage Bonds Due 2012, Series A (the "New 2012 Bonds," and collectively with the New 2007 Bonds, the "New Bonds", and the New Bonds together with the Old Bonds, the "Bonds") for a like principal amount of Old 2012 Bonds, respectively, with the holders thereof. On December 12, 1994, the exchange of all of the Old Bonds for the New Bonds was completed, and none of the Old Bonds remain outstanding. The obligations of the Funding Corporation in respect of the Bonds are unconditionally guaranteed by the Partnership (the "Guarantee"). 2 The Bonds, the Partnership Loans and the Guarantee are not guaranteed by, or otherwise obligations of, the Partners, Beale, FPP Selkirk, NEG, Cogentrix Energy, Inc., RCM, Aquila, or any of their respective affiliates, other than the Funding Corporation and the Partnership. The obligations of the Partnership under the Partnership Loans and the Guarantee are secured by, among other things, a pledge by the General Partners of their respective general partnership interests in the Partnership and pledges by the shareholders of JMC Selkirk and RCM Selkirk GP of the outstanding capital stock of each such General Partner. Relationship with PG&E Corporation and NEG In December 2000, and January and February 2001, PG&E Corporation and NEG completed a corporate restructuring of NEG that involved the use or creation of limited liability companies ("LLCs") as intermediate owners between a parent company and its subsidiaries. One of these LLCs is PG&E National Energy Group, LLC, which owns 100% of the stock of NEG. On April 6, 2001, the Utility filed a voluntary petition for relief under the provisions of Chapter 11 of the U.S. Bankruptcy Code ("Bankruptcy Code") in the United States Bankruptcy Court for the Northern District of California ("Bankruptcy Court"). Pursuant to the Bankruptcy Code, the Utility retains control of its assets and is authorized to operate its business as a debtor-in-possession while being subject to the jurisdiction of the Bankruptcy Court. The Utility and PG&E Corporation have jointly filed a plan of reorganization that entails separating the Utility into four distinct businesses. The proposed plan of reorganization does not directly affect NEG or any of its subsidiaries. The Managing General Partner believes that NEG and its direct and indirect subsidiaries, including JMC Selkirk, Investors, and the Partnership, would not be substantively consolidated with PG&E Corporation in any insolvency or bankruptcy proceeding involving PG&E Corporation or the Utility. As a result of the sustained downturn in the power industry, NEG and certain of its affiliates have experienced a financial downturn, which caused the major credit rating agencies to downgrade NEG and certain of its affiliates' credit ratings to below investment grade. The credit rating agency action has had no material impact on the financial condition or results of operations of the Partnership. 3 On October 8, 2002, Moody's Investor Services ("Moody's") stated that in conjunction with the downgrade of NEG it had placed the Partnership's debt under review for possible downgrade. On October 15, 2002, Standard and Poor's ("S&P") stated that the recent downgrade of NEG will not have an affect on the rating of the Partnership's debt at this time. S&P's rating of the Partnership's debt is "BBB-". On November 5, 2002, Moody's issued an opinion update changing the rating outlook of the Partnership's debt to "under review for possible downgrade" from "stable" for the Partnership's debt due in 2007 and "negative outlook" for the Partnership's debt due in 2012. Moody's rating of the Partnership's debt is "Baa3". A downgrade of the credit ratings of the Partnership's debt due in 2007 or 2012 by S&P or Moody's (or both) would not be an event of default under any of the Partnership's debt agreements and material project contracts or otherwise result in an adverse change to any material term of such agreements and contracts. NEG and certain affiliates are currently in default under various debt agreements and guaranteed equity commitments. NEG, its subsidiaries and their lenders are engaged in discussions to restructure NEG's debt obligations and such other commitments. None of JMC Selkirk, Investors or the Partnership are parties to such debt agreements and guaranteed equity commitments or participants in such discussions. NEG and its subsidiaries are continuing to review opportunities to abandon, sell, or transfer certain assets, and have significantly reduced their energy trading operations in an ongoing effort to raise cash and reduce debt, whether through negotiation with lenders or otherwise. If the lenders exercise their default remedies or if the financial commitments are not restructured, NEG and the affected affiliates may be compelled to seek protection under or be forced into a proceeding under the U.S.
